NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                  Submitted December 22, 2010 *
                                   Decided December 23, 2010

                                              Before

                                WILLIAM J. BAUER, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge
          
No. 10‐1898

MARLA R. PHILLIPS,                                  Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Southern District of Illinois.

        v.                                          No. 3:09‐cv‐00367‐PMF

MICHAEL J. ASTRUE,                                  Philip M. Frazier,
Commissioner of Social Security,                    Magistrate Judge.
    Defendant‐Appellee.                 

                                            O R D E R

       Marla Phillips applied for disability insurance benefits and supplemental security
income, claiming that she was disabled by major depression, borderline personality
disorder, and other physical impairments.  The Social Security Administration denied her
claim, and a magistrate judge, presiding by consent, upheld the agency’s decision.  Phillips
appeals, arguing primarily that the Administrative Law Judge erred by discounting the
opinions of her treating doctors, improperly weighing the evidence of her mental illnesses,


        *
         We granted the appellant’s unopposed motion to waive oral argument.  Thus, the
appeal is submitted on the briefs and the record.  See FED. R. APP. P. 34(f).  
No. 10‐1898                                                                               Page 2

and discrediting her testimony.  Because we conclude that the ALJ’s decision is not
supported by substantial evidence, we reverse and remand for further proceedings. 

                                         Background

        Phillips is 30 years old.  At the age of four, her father allegedly molested her and
tried to drown her in the bathtub, and since then she has been treated for depression and
other mental impairments.  She spent five years in counseling as a child, and at the age of
ten, she made her first of at least six attempts to commit suicide with drugs or by cutting her
wrists.  At one point she was hospitalized for six weeks for psychiatric treatment.
   
        Phillips worked beginning at age 15 as a housekeeper, clerk, and certified nurse’s
assistant.  But by December 2004 her physical and psychiatric impairments had left her
unable to work, and she applied for disability benefits.  Three times in the 25 months
immediately preceding that application, Phillips had been hospitalized for suicidal ideation
or attempted suicide.
  
        The first of these incidents was in November 2002 when, at age 22, Phillips was
admitted to Harrisburg Medical Center in southern Illinois, complaining of severe
depression and suicidal ideation.  At the time her Global Assessment of Functioning
(“GAF”) score was 20 to 25, indicating serious impairments in her ability to function and a
danger that she might hurt herself or others.  The severity of her symptoms led the
examining psychiatrist to conclude that Phillips, who until this episode had been enrolled in
a college nursing program and working as a nursing assistant, would “require an extensive
treatment plan” and was “a good candidate for a partial hospitalization program.”  The
psychiatrist noted that Phillips had been dropped from the nursing program because her
depression had led to poor attendance.  She also had been fired from her job after a
misdemeanor arrest for receiving $1900 in unauthorized food stamps, which she maintained
were for her son, who was then two years old and living with her mother.  Phillips
remained at the hospital for twelve days until doctors found a workable combination and
dosage of antipsychotic drugs.
  
        Just ten days after her discharge, however, Phillips was readmitted to Harrisburg
following two successive suicide attempts—first overdosing on her antidepressants and
then, when that did not work, slashing her wrists.  Phillips cried throughout the interview
as she told the same psychiatrist who had treated her in November that she had “no desire
to do anything,” that she didn’t have any will to live, and that she “just can’t get rid of it.” 
The psychiatrist observed that Phillips had embraced the view that her situation was
hopeless and that eventually she would succeed in killing herself.  He recommended that
planning be done “to facilitate the patient’s entering a group home or similar kind of
No. 10‐1898                                                                            Page 3

arrangement” because her “high degree of suicidality and lethal potential makes her a very
difficult case to manage.”  Her depression gradually subsided after more adjustments to her
medications, and by the time she was discharged after eight days, her GAF score had
increased from 20 to 50, still showing that she suffered from serious symptoms.
  
        Then in July 2004, after relocating to Kansas, Phillips was admitted to Mount Carmel
Regional Medical Center for severe depression and suicidal ideation.  Doctors there noted
that Phillips presented with hypersomnolence, refusing to get out of bed for her intake
evaluation and declining to participate in any psychological testing or therapy sessions. 
This led one psychologist to conclude that Phillips “appear[ed] to be treating her hospital
stay as more of a vacation than a treatment program.”  Her medications were adjusted,
though, and her condition improved by her discharge eight days later.
  
        In January 2005, following her return to southern Illinois and about a month after she
applied for disability benefits, Phillips again was hospitalized at Harrisburg when she
attempted to take her life by cutting her wrist.  Dr. Aline Gilbert‐Johnson, a psychiatrist,
noted that Phillips experiences bouts of serious depression a few times a year, each time
lasting three weeks to two months.  He adjusted her medications, adding Wellbutrin
(because “that’s the only antidepressant she hasn’t tried yet”), Abilify (used to treat
schizophrenia, bipolar disorder, and depression) and Tegretol (for bipolar disorder).  Her
GAF score on admission had been 30, indicating serious impairments in her ability to
function, but this had increased to 70, reflecting mild symptoms, by the time she left.
  
        After her discharge, Phillips continued outpatient treatment with Mohamed
Elsamahi, a physician’s assistant at Harrisburg with a Ph.D. in Philosophy, and Dr. Rakesh
Chandru, a psychiatrist at the Egyptian Health Department.  On February 14, 2005, Phillips
reported to Elsamahi that she had insomnia, had been crying when depressed, and was
hearing voices.  Elsamahi noted in his file that Phillips had “improved 50%” but her affect
was still restricted.  On that same day Phillips also participated in a “comprehensive mental
health assessment” at the Egyptian Health Department.  The assessment was completed by
Amy Bates, a social worker on staff, but reviewed and signed by Dr. Chandru.  Bates
concluded that, although Phillips’s ability to care for herself was not impaired by her
mental‐health issues, she had moderate impairments in social and educational/vocational
functioning and a serious impairment related to her “symptom distress.”
  
        On March 5, 2005, Phillips was admitted to Harrisburg because of “homicidal
ideation and auditory hallucinations telling her to kill people.”  Phillips reported feeling
angry and agitated and terrified of the voices she was hearing.  She was still taking
Wellbutrin, Abilify, Trazodone, and Tegretol for her depression, as well as Klonopin for
panic attacks, and Atarax for anxiety.  Dr. Gilbert‐Johnson increased her dose of Abilify,
No. 10‐1898                                                                              Page 4

and after the adjustment he noted that she “made good improvement.”  Her GAF on
admission had been 40, indicating a major impairment in several areas of functioning, and
before her discharge three days later it had increased to 75, reflecting only transient
symptoms or normal reactions to stress.
 
        On March 18, 2005, Dr. David Warshauer, a state‐agency clinical psychologist,
examined Phillips.  Her affect, he reported, was one of “agitated depression,” and she cried
while explaining how she “feels that she has failed as a mother” and “has nothing to live
for.”  He commented that her GAF was 45, indicating a serious impairment in functioning,
and opined that her “borderline personality disorder is quite severe.” 

         In May 2005, Dr. Lionel Hudspeth, a state‐agency psychologist, assessed Phillips’s
mental residual functional capacity based upon the medical record.  Dr. Hudspeth
acknowledged her diagnoses of a depressive disorder and a borderline personality disorder
characterized by persistent disturbances in mood or affect, intense and unstable
interpersonal relationships, and impulsive and damaging behavior.  On the agency’s form
assessment, however, he checked boxes indicating that these impairments were causing
only mild restrictions in Phillips’s daily activities and her ability to maintain concentration,
persistence and pace, and a moderate limitation in her social functioning.  Dr. Hudspeth
also checked a box corresponding to his count of “one or two” extended episodes of
decompensation caused by her mental impairments.  At the end of the form he offered his
two‐sentence assessment: “This claimant has cognition, memory and thought processes are
intact.  She does have difficulty in interpersonal relationships, and would be best suited in
job tasks requiring no contact with the public, and minimal contact with coworkers, and
supervisors.”  Dr. Hudspeth did not explain any of his findings, or discuss the extensive
medical record, or even identify the portions of the medical record he deemed significant. 
Indeed, he left blank the page for “Consultant’s Notes” except to remark, “25yo female who
has DX: of Depressive Disorder and Borderline Personality.”
  
         In mid‐June, Phillips went to the emergency room at Harrisburg, complaining of
severe depression, suicidal ideation, and auditory hallucinations.  She was not admitted,
and there are only two pages of records from her visit, but the examining doctor noted that
she was depressed, angry, and agitated.  Progress notes from Elsamahi and Dr. Chandru
show that Phillips’s condition continued to fluctuate throughout 2005.
 
         On March 20, 2006, Phillips was again admitted to Harrisburg for severe depression
and another attempted suicide; she had overdosed on 20 tablets of Ativan, an antianxiety
medication.  Dr. Naeem Qureshi, a psychiatrist, noted that Phillips had experienced
episodes of major depression since she was a child and that “in between the depressive
episodes [she] sometimes experiences also mild to moderate depression of between 3‐4 days
No. 10‐1898                                                                            Page 5

weekly with excessive mood swings.”  Phillips told Qureshi that she had been hallucinating
and hearing voices which told her to kill herself and others.  When she was admitted
Phillips was taking Geodon (which is used to treat schizophrenia and mania), Zoloft,
Effexor XR (for depression), Ativan, and Trazodone.  Qureshi adjusted her medications and
observed that Phillips “improved rather fast and the depression disappeared quickly” after
Abilify was added to the drug regimen. 

       On April 4, 2006, Elsamahi, the physician’s assistant, authored a letter describing his
treatment of Phillips and summarizing his findings.  He noted that Phillips had been seeing
him regularly since January 2005.  According to Elsamahi, Phillips’s mental illnesses caused
severe symptoms, which in turn meant that she could not “function normally in public” or
“tolerate normal occupational stressors, or have the energy to attend work regularly.”  He
corroborated her diagnoses of depressive disorder, generalized anxiety disorder, panic
disorder with agoraphobia, and borderline personality disorder, and opined that Phillips
“cannot hold an average job for a reasonable period of time.”  The name of the psychiatrist
who treated Phillips at Harrisburg in 2002 also appears on the letterhead, but it is unclear
whether that physician had reviewed and approved Elsamahi’s correspondence.

        Around the same time, Linda Redick, a physician’s assistant for the primary‐care
physician Phillips had been seeing regularly for the past three years, completed a “Multiple
Impairment Questionnaire.”  Redick noted under “prognosis” that “mentally [Phillips] is
very unstable, ” and she opined that Phillips was likely to be absent more than three times a
month and was incapable of tolerating even low‐stress work because she “has very low self‐
esteem” and “gets very emotional during stressful times.” According to Redick, Phillips was
not a malingerer.
   
        Phillips continued to attend monthly sessions with Elsamahi, who in April 2007
completed a mental‐health assessment.  He concluded that her prognosis was “guarded”
because she responded only partly to medications, her anxiety was severe, and her panic
attacks and depressive episodes were frequent.  According to Elsamahi, Phillips experienced
marked limitations in five functional areas, including in her ability to maintain regular
attendance, to complete a normal workweek without interruptions from psychologically
based symptoms, to perform at a consistent pace without an unreasonable number of breaks,
and to interact appropriately with others.  Like Redick, Elsamahi concluded that Phillips was
not a malingerer, that she would likely miss work more than three times a month, and that
she was incapable of tolerating even low‐stress work because even mild stress had triggered
serious deteriorations in her mental stability.
  
        At the hearing before the ALJ in April 2008, Phillips testified about the debilitating
effect of her mental impairments.  Phillips explained that her medications would help for a
No. 10‐1898                                                                             Page 6

while, but doctors had to change her prescriptions frequently in order to manage her
symptoms.  When asked how her conditions affected her ability to work, Phillips responded
that “being criticized or being told to do something or told that I’ve done something wrong
makes me very anxious and nervous and depressed even.”  Phillips explained that
everything caused her anxiety, that she regularly experiences nightmares and flashbacks,
and that she still thinks about committing suicide every day.  She informed the ALJ that,
about a month before the hearing, her son, then seven years old, and a daughter born in 2005
had been removed from her home by social workers after she had been “declared unstable
and unfit in a court of law.”  She testified that she had done her best to care for her children
but struggled with daily activities.  She spent a lot of time sleeping or watching television,
she said, but even these activities were affected because she experiences “a lot of racing
thoughts” that hinder her concentration.  When asked about her use of illegal drugs, Phillips
denied current use but acknowledged past use of marijuana.  Her medical records document
disclosures of periodic marijuana use to her physicians, and Phillips offered that she
sometimes resorted to marijuana when her combination of prescription drugs no longer
controlled her symptoms.
   
        The ALJ and Phillips’s counsel posed hypothetical questions to a vocational expert,
who testified that an employee with the same age and work history as Phillips, and with the
limitations described by the ALJ, could perform the sedentary, unskilled work of a packer,
an inspector, or an assembler.  The vocational expert conceded, however, that none of these
jobs—or any others—would be available unless the employee could maintain her
concentration, persistence, or pace for at least seven hours a day.  The vocational expert also
conceded that no work would be available for someone who could not be punctual and
follow a schedule, would miss work more than three times a month, and could not interact
with the general public and get along with coworkers.
  
        After the hearing Phillips submitted an additional mental‐health assessment from
Dr. Julie Handwerk.  Handwerk is a psychiatrist who treated Phillips at Harrisburg from
August through December 2007.  She diagnosed Phillips with bipolar disorder, post‐
traumatic stress disorder, panic disorder, generalized anxiety disorder, and borderline
personality disorder.  Dr. Handwerk opined that Phillips exhibited marked limitations in
nine work‐related functions, including her abilities to maintain attention and concentration,
to accept instructions and respond appropriately to criticism, and to maintain regular
attendance.  According to Dr. Handwerk, Phillips’s GAF score was 45, and her prognosis
was “poor.”  Like Redick and Elsamahi, Dr. Handwerk also opined that Phillips was not a
malingerer, that she would likely be absent from work more than three times a month, and
that she was incapable of tolerating even low‐stress work because of her “frequent
decompensation requiring hospitalization.”
  
No. 10‐1898                                                                                 Page 7

        Even after considering the additional medical evidence, the ALJ denied Phillips’s
claim.  The ALJ performed the requisite five‐step analysis, see 20 C.F.R. § 404.1520,
concluding that Phillips had not engaged in gainful work since filing her application in
December 2004, and that her depression with anxiety and her borderline personality
disorder constituted severe impairments.  At Step 3, relying principally on the checkbox
form submitted by Dr. Hudspeth in May 2005, the ALJ concluded that these impairments did
not meet a listing requirement and that Phillips had only a mild limitation in her activities of
daily functioning and moderate limitations in social functioning  and concentration.  Despite
Phillips’s numerous hospitalizations and suicide attempts, the ALJ also concluded that she
“experienced no episodes of decompensation.”  At Step 4, the ALJ explained that he
incorporated these findings into Phillips’s RFC and determined that she could perform a
reduced range of sedentary jobs at which she would be “limited to simple repetitive tasks,
occasional contact with coworkers and supervisors, and no contact with the public.” Finally,
the ALJ concluded at Step 5 that Phillips was not disabled because she could perform the
work of a packer, inspector, or assembler.

       In reaching these conclusions, the ALJ discredited Phillips’s statements regarding the
severity of her mental impairments.  The only specific ground he offered was that she had
given inconsistent answers about her use of marijuana.  The ALJ gave little or no weight to
the opinions of Dr. Handwerk and Dr. Warshauer, commenting that Dr. Handwerk’s
findings were “not consistent with the weight of the evidence presented and are only based
upon a 4 month period of treatment” and that Dr. Warshauer, the state‐agency psychologist,
examined Phillips only once.  The ALJ similarly discounted the conclusions of Elsamahi, the
physician’s assistant at Harrisburg, because, according to the ALJ, they were “not consistent
with the evidence contained within the file” and lacked any documentation, treatment notes,
or “explanatory remarks.”  The ALJ failed to mention any records from Dr. Chandru, social
worker Bates, Phillips’s two hospitalizations in 2002, her emergency room visit in June 2005,
her history of sexual abuse, or the fact that she has been experiencing severe depression since
she was a child.  The Appeals Council denied review. 

                                           Discussion

       We review the ALJ’s decision deferentially and will uphold the denial of benefits
unless it is not supported by substantial evidence or is based on an error of law.  42 U.S.C.
§ 405(g); Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009); Rice v. Barnhart, 384 F.3d 363, 368‐69
(7th Cir. 2004).  An ALJ need not address every piece of evidence but must build a “logical
bridge” between the evidence and his findings and adequately discuss the issues so that we
can evaluate the validity of the agency’s findings.  Jones v. Astrue, 623 F.3d 1155, 1160 (7th
Cir. 2010); Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009).  We confine our review to the
reasons offered by the ALJ and will not consider post‐hoc rationalizations that the
No. 10‐1898                                                                                Page 8

Commissioner provides to supplement the ALJ’s assessment of the evidence.  See SEC v.
Chenery Corp., 318 U.S. 80, 93‐95 (1943); Spiva v. Astrue, No. 10‐2083, slip op. at 13‐14 (7th Cir.
Dec. 6, 2010); Campbell v. Astrue, No. 10‐1314, slip op. at 16 (7th Cir. Dec. 6, 2010).

       Phillips principally contends that, under the treating source rule, the ALJ should have
given controlling weight to Elsamahi’s opinion that she is unable to work because of her
mental impairments.  According to that rule, the opinion of a “treating source”—typically a
physician—is entitled to “controlling weight” if it is adequately supported by objective
medical evidence and is consistent with other substantial evidence in the record.  20 C.F.R.
§ 404.1527(d)(2); Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010); Skarbek v. Barnhart, 390
F.3d 500, 503 (7th Cir. 2004).  If the ALJ discounts the opinion of a claimant’s treating
physician, the ALJ must offer “good reasons” for doing so.  Larson v. Astrue, 615 F.3d 744, 751
(7th Cir. 2010); Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir. 2008).  The ALJ must then go on to
determine what weight to give to the opinion using the factors listed in § 404.1527(d)(2),
including the length of treatment, the physician’s specialty, and the types of diagnostic tests
performed.  Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009); Elder v. Astrue, 529 F.3d 408, 415
(7th Cir. 2008). 

        But, as the Commissioner points out, not every provider will qualify as a treating
source.  See SSR 06‐03p; Bowman v. Astrue, 511 F.3d 1270, 1274‐75 (10th Cir. 2008); Frantz v.
Astrue, 509 F.3d 1299, 1301‐02 (10th Cir. 2007).  Only “acceptable medical sources,” such as
licensed physicians, can be characterized as treating sources whose opinions are generally
entitled to controlling weight.  20 C.F.R. § 404.1513(a); SSR 06‐03p.  Physician’s assistants like
Elsamahi are considered “other medical sources.”  See 20 C.F.R. § 404.1513(d)(1); SSR 06‐03p. 
Although the opinions of other medical sources are important and should be considered
when evaluating “key issues such as impairment severity and functional effects,” their
findings cannot “establish the existence of a medically determinable impairment.”  SSR 06‐
03p.  In deciding how much weight to give to opinions from these “other medical sources,”
an ALJ should apply the same criteria listed in § 404.1527(d)(2).  Id.; Cruse v. Comm’r of Soc.
Sec., 502 F.3d 532, 541 (6th Cir. 2007).  Thus, Elsamahi’s assessment that Phillips was unable
to work and his findings that she had marked limitations in numerous work‐related abilities
do not support an automatic finding of disability.  Moreover, even measured against the
criteria listed in § 404.1527(d)(2), we can understand how an ALJ might be skeptical of
Elsamahi’s qualifications to render a psychiatric opinion.  Elsamahi was involved to a
significant degree in Phillips’s psychiatric care, but he is not a licensed psychiatrist or
psychologist.  He is a certified physician’s assistant.  He has a Ph.D., but that degree is in
philosophy.  Thus, even though Elsamahi saw Phillips regularly, we cannot tell from this
record whether the ALJ might have had good reason to give diminished weight to his views.
 
No. 10‐1898                                                                            Page 9

        What is certain, however, is that the ALJ did not cite Elsamahi’s credentials or any
other legitimate reason for rejecting his conclusions.  Instead, the ALJ offered two cursory
reasons—both flawed—for giving “little weight” to this evidence:  Elsamahi’s findings, said
the ALJ, are inconsistent with the rest of the medical evidence and are unexplained and
unsupported by documentation or treatment notes.  But the ALJ never identified what
evidence contradicts Elsamahi’s findings, and, as we explain below, his conclusions—at least
enough of them to support a determination of disability at Step 3 under listings 12.04 and
12.08—are corroborated by a wealth of medical evidence accumulated over six years by a
range of professionals at different facilities.  And, in fact, the record does include some
treatment notes from Elsamahi, whose written assessments about Phillips are much more
extensive than the few sentences that Dr. Hudspeth offered to explain his conclusions to the
effect that Phillips remained capable of some types of work.
   
        And that is the crux of the problem with the ALJ’s decision.  The ALJ did not simply
discard the conclusions of Elsamahi; rather, the ALJ’s decision belittled the views of every
medical professional who treated or examined Phillips and adopted the terse conclusions of
the one doctor who had never met her.  Even if we put Elsamahi’s opinions aside entirely,
which we should not, that would still leave many others—both treating physicians and other
treating medical sources—who uniformly concluded that Phillips suffered from severe
mental impairments that effectively rendered her disabled, even under the stringent
standards of the Social Security Act.  Most important, Dr. Handwerk, who does qualify as a
treating physician, opined that Phillips was markedly limited in nine functional areas related
to her work abilities.  According to Dr. Handwerk, Phillips’s prognosis was poor and she
was incapable of even low‐stress work.  The ALJ gave Dr. Handwerk’s opinion “little
weight” because she treated Phillips for only four months, yet he did not explain the logic of
then crediting only the opinion of Dr. Hudspeth, who never even examined Phillips.  The
ALJ also found that, as with Elsamahi’s opinions, the “weight of the evidence” contradicted
Dr. Handwerk’s conclusions, but with the exception of Dr. Hudspeth’s evaluation offered
without examination, we are unable to identify any other inconsistent findings in the record.
    
        In fact, Dr. Handwerk’s conclusions are supported by the opinions and observations
of other doctors, including the psychiatrists who treated Phillips during her hospitalizations,
Dr. Warshauer, Dr. Chandru, and physician’s assistant Redick.  Dr. Gilbert‐Johnson and Dr.
Qureshi, who treated Phillips during her psychiatric hospitalizations at Harrisburg, both
commented on the episodic nature of her depression, which they described as consisting of
several extended periods of severe depression each year and mild to moderate bouts of
depression every week.  Other hospital doctors relayed concerns that the volatility and
severity of her impairments made it extremely difficult to manage Phillips’s case and opined
that intensive forms of treatment would be necessary to help her.  Even Dr. Warshauer, the
state‐agency clinical psychologist who examined Phillips just seven weeks before Dr.
No. 10‐1898                                                                               Page 10

Hudspeth gave his assessment, concluded that Phillips’s borderline personality disorder was
“quite severe.”  Dr. Chandru concurred with the assessment of the social worker Bates that
Phillips lacked impulse control and was seriously impaired by her symptom distress.  And
Redick echoed Dr. Handwerk’s conclusions that Phillips was very unstable, likely to miss
work more than three times a month, and could not tolerate any work‐related stress. 
Treatment notes from these medical professionals show that all of them made observations
about Phillips’s condition that track Dr. Handwerk’s opinions about her limitations.
   
        In addition to these notes from her doctors, the record is replete with objective
medical evidence that Phillips suffered from a debilitating mental illness.  By the time of her
hearing, Phillips had attempted suicide at least six times and had been repeatedly
hospitalized for severe bouts of depression and suicidal or homicidal ideation.  To manage
her anxiety, irritability, and depression, Phillips had tried every kind of antidepressant,
according to Dr. Qureshi, and she was often prescribed a combination of four or five
antipsychotic medications.  And even though there are no details about the state’s decision to
remove her children from the home, we do know that they were taken away from her at least
once because she was not stable enough to care for them.
  
        The ALJ’s assessment of the medical record also demonstrates a misunderstanding
about the nature of mental illness.  Each time the ALJ described Phillips’s hospitalizations in
his decision, he stressed only the few hopeful observations, increased GAF scores, and any
comments about her speedy improvement.  What the ALJ failed to recognize is that, in every
instance, Phillips improved only after the doctors had adjusted her medications and
discovered a new combination of prescriptions that would adequately manage her
symptoms.  Many mental illnesses are characterized by “good days and bad days,” rapid
fluctuations in mood, or recurrent cycles of waxing and waning symptoms.  See Spiva,
No. 10‐2083, slip op. at 9‐10; Larson, 615 F.3d at 751; Bauer, 532 F.3d at 609; Kangail v. Barnhart,
454 F.3d 627, 629 (7th Cir. 2006).  We are also troubled by the ALJ inexplicable conclusion
that Phillips had never experienced an episode of decompensation, a conclusion suggesting
that the ALJ does not understand the meaning or significance of that term.  See Larson, 615
F.3d at 750.  Under listings 12.04 and 12.08, a claimant is deemed to have a disabling mental
impairment if she has marked limitations in either two categories of functional limitation or
one category coupled with evidence of three or more episodes of decompensation.  20 C.F.R.
Pt. 404. Subpart P., App. 1, § 12.00.  Such episodes may include incidents like
hospitalizations, which signal the need for a different treatment, or they “may be inferred
from medical records showing a significant alteration in medication.”  Id.; Larson, 615 F.3d at
750.  Because the ALJ did not explain why none of Phillips’s suicide attempts,
hospitalizations, or frequent medication adjustments evidenced episodes of decompensation,
he failed to build a logical bridge between the evidence and his finding that she could
perform full‐time work.
No. 10‐1898                                                                              Page 11

  
        Most puzzling to us is that, despite this overwhelming medical evidence, the ALJ
seized on the one outlier opinion in the record and this from a nonexamining source. 
Dr. Hudspeth’s evaluation suggests that he was unfamiliar with a significant portion of the
medical record.  By May 2005, when he reviewed Phillips’s file, she had been hospitalized
five times for suicide attempts or suicidal thoughts, not including her attempt to take her life
when she was still a child, yet he concluded she experienced only “one or two” extended
episodes of decompensation.  And Dr. Hudspeth’s opinion was rendered before Phillips’s
two subsequent hospitalizations in June 2005 and March 2006, which is significant because
Phillips’s insured status did not end until September 2009, and thus she is entitled to benefits
if her impairments were disabling before the ALJ made his decision.  Given these
deficiencies, we cannot conclude that Dr. Hudspeth’s evaluation provides substantial
evidence to support the ALJ’s RFC determination and the ultimate decision to deny benefits.
  
        Phillips also argues that the ALJ improperly discredited her testimony regarding the
severity of her symptoms.  Although we generally defer to an ALJ’s credibility
determination, we will overturn that finding if we conclude that it is “patently wrong.”  See
Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006); Sims v. Barnhart, 442 F.3d 536, 538 (7th
Cir. 2006).  Here, in addressing Phillips’s credibility, the ALJ employed the same boilerplate
language that we have often criticized, stating that although “the claimant’s medically
determinable impairments could reasonably be expected to produce the alleged
symptoms . . . [her] statements concerning the intensity, persistence and limiting effects of
these symptoms are not credible to the extent they are inconsistent with” the RFC.  See Spiva,
No. 10‐2083, slip op. at 1‐2; McClesky v. Astrue, 606 F.3d 351, 352 (7th Cir. 2010); Parker v.
Astrue, 597 F.3d 920, 921‐22 (7th Cir. 2010).  The only specific reason the ALJ gave for
doubting her credibility was his perception that Phillips had not always been candid about
her use of marijuana.  On this record it is far from certain that Phillips had tried to conceal
her marijuana use—on one occasion after testing negative she still confessed to a physician
that she had used the drug—but the important point is that Phillips may have been afraid to
fully disclose her marijuana use to medical providers.  See McClesky, 606 F.3d at 353.  And
what is more unsettling is the ALJ’s failure to mention record evidence that was plainly
relevant to the question of Phillips’s credibility, i.e., that three of her healthcare providers—
Dr. Handwerk, Elsamahi, and Redick—all unequivocally stated that she was not a
malingerer, and there is no suggestion of symptom exaggeration in the record.

       Finally, we note that much of the Commissioner’s appellate brief is devoted to trying
to rewrite the ALJ’s decision by providing additional rationalizations not articulated by the
ALJ and by attempting to bolster the significance of Dr. Hudspeth’s opinion.  These post‐hoc
rationalizations not only undermine our confidence in the accuracy of the Commissioner’s
representations of the record, but we have repeatedly warned that attempts to supplement
No. 10‐1898                                                                          Page 12

the ALJ’s decision are inappropriate.  Twice recently, we again emphasized that the
government may not provide the missing justification for an ALJ’s decision.  See Spiva, No.
10‐2083, slip op. at 13‐14; Campbell, No. 10‐1314, slip op. at 16.

         Accordingly, the judgment is REVERSED, and the case is REMANDED to the agency
for further proceedings.